Citation Nr: 1242743	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to service connection for a neck disability.  

3.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.  

4.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus.  

5.  Whether new and material evidence has been received to reopen a service connection claim for residuals of asbestos exposure, claimed as asbestosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Also perfected for appeal was the issue of entitlement to service connection for a disability of the left thumb.  Within a June 2012 rating decision, however, the Veteran was granted service connection for a fracture of the left thumb.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Within his prior March 2010 VA Form 9, the Veteran denied any desire to testify before a Veterans Law Judge.  He subsequently filed, however, a July 2012 statement requesting a personal hearing before a Veterans Law Judge seated at the RO.  Therefore, remand is required to afford this Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a personal hearing before a Veterans Law Judge seated at the RO.  He should be afforded appropriate notice of the time, date, and location of his hearing.  

Thereafter, return the claim to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

